Case 2:19-cv-02116-DMG-AFM Document 22 Filed 04/23/20 Page 1 of 1 Page ID #:252


   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10   SEVAK KHATCHADOURIAN, an                ) Case No.: CV 19-2116-DMG (AFMx)
       Individual;                             )
  11                                           )
                                               ) ORDER DISMISSING ENTIRE
  12              Plaintiff                    ) ACTION WITH PREJUDICE [21]
                                               )
  13        vs.                                )
                                               )
  14   TRAVELERS COMMERCIAL                    )
       INSURANCE COMPANY, a                    )
  15   Connecticut corporation; and DOES 1     )
       through 10, inclusive,                  )
  16                                           )
                                               )
  17              Defendants.                  )
                                               )
  18
  19        Having considered the Stipulation Dismissing the Entire Action with Prejudice
  20   between Plaintiff Sevak Khatchadourian and Defendant Travelers Commercial
  21   Insurance Company, and for good cause shown,
  22        IT IS HEREBY ORDERED THAT:
  23        1.    This entire action is dismissed with prejudice, and
  24        2.    Each Party is to bear its own attorneys’ fees and costs.
  25        IT IS SO ORDERED.
  26   DATED: April 23, 2020
  27
  28                                                DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE


                                              -1-
